Appeal by the defendant from an order of the Supreme Court, Kings County (Brennan, J.), dated October 3, 2007, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
*1027The petitioner was convicted in 1982 of rape in the first degree. In 1996 a petition to adjudicate him a sex offender under the newly-enacted Sex Offender Registration Act (Correction Law art 6-C) (hereinafter SORA) was denied without prejudice to renewal. The application was not renewed until 2005. After a hearing, the petitioner was adjudicated a level three sex offender in 2007.
The petitioner argues that he was deprived of his constitutional right to substantive due process of law (see US Const Tenth, Fourteenth Amends; NY Const, art I, § 6) by the nine-year delay because he is subject now to a lifetime registration requirement under the law as enacted in 2002 (L 2002, ch 11, § 13), rather than to the 10-year registration requirement under the law that was in effect in 1996 (see Correction Law former § 168-h; L 1995, ch 192). The petitioner failed to raise this argument before the Supreme Court, and thus it is not properly before us on appeal.
The defendant’s remaining contentions are without merit (cf. People v Abdullah, 31 AD3d 515 [2006]). Spolzino, J.P., Dillon, Florio and Belen, JJ., concur.